Jordan , Justice,
concurring specially.
I seriously doubt that the construction given to Code § 113-107 by this court in Hood v. First Nat. Bank of Columbus, 219 Ga. 283 (133 SE2d 19) (1963), comports with the true intention of the General Assembly when this Code section was enacted into law. See theKelley and Denmark cases overruled by Hood in which this court unanimously reached a different conclusion. Apparently the second portion of the Code section was added as an amendment to the first portion and as a result of this the exact meaning of the statute is ambiguous. However, the decision by this court in Hood was rendered some 15 years ago and the General Assembly has not deemed it appropriate to restate public policy in this regard.